Case: 1:18-Cv-05489 Document #: 23-2 Filed: 04/04/19 Page 1 of 4 Page|D #:50

EXhibit

EXhibit B

Case: 1:18-Cv-05489 Document #: 23-2 Filed: 04/04/19 Page 2 of 4 Page|D #:51

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS

EASTERN DIVISION
TRUSTEES of the CHICAGO REGIONAL )
COUNCIL GF CARPENTERS PENSION )
FUND, et al. )
Plaintiffs, ) Case No. 18 cv 5489
)
) Judge Kennelly
v. )
)
HHD ENTERPRISES, INC, and )
RoBERT HoUsMAN )
)
Defendants. )

SWORN DECLARATION PURSUANT TO 28 U.S.C.A. § 1746

 

Kristina M. Guastaferri declares as folloWs:

1. l am the Administrator for the Chicago Regional Council of Carpenters
Pension Fund, Supplemental Retirement Fund, Welfare Fund and Apprentice & Trainee
Program Fund ("T rust Funds") and in such capacity I am authorized to make this

Declaration on behalf of the Trust Funds.

2. HHD Enterprises, Inc. executed an Agreement With the Chicago Regional
Council of Carpenters ("Union") Whereby it agreed to be bound by the provisions of a
Collective Bargaining Agreement and to all Collective Bargaining Agreements

subsequently negotiated

3. Pursuant to the provisions of the Agreement and the Collective Bargaining
Agreements, HHD Enterprises, Inc. agreed to be bound by the provisions of the

Agreements and Declarations of Trust, Which created the Plaintiffs' Trust Funds.

4. Pursuant to the provisions of the Collective Bargaining Agreements and
Trust Agreements, is required to submit monthly reports Which list the number of
hours worked by its carpenter employees and the Defendant is required to pay

contributions based upon the hours listed.

Case: 1:18-cv-05489 Document #: 23-2 Filed: O4/O4/19 Page 3 of 4 Page|D #:52

5. Defendant submitted the contribution reports for the period December
2017 through November 2018 but did not pay the contributions The reports show that
$80,575.19 is owed in ERISA contributions The Defendants also failed to remit the
union dues it withheld from the employees' wages. The amount of dues withheld is
$4,420.27 for the period December 2017 through November 2018.

6. Because of its failure to pay contributions in a timely manner, the Trust
Agreernent and Collective Bargaining Agreement mandate the assessment of liquidated
damages The liquidated damages calculation was based on the rate set forth in the
controlling Trust Agreements, which is 1.5% compounded per month. The amount of
liquidated damages owed is $8,244.88 for the period September 2017 through

November 2018.

7. The interest calculation is based on the ER.ISA Sech'on awarding such
interest, 29 U.S.C. §1132(g)(2) and because the relevant Trust Agreements do not specify
the rate of interest, the calculations were done pursuant to Section 6621 of the Internal
Revenue Code. The amount of interest owed is $2,473.80.

8. A summary of the total claim for $96,008.04 is attached hereto and

incorporated herein.

I declare under penalty of perjury under the laws of the United States of America
that the foregoing information contained in this Declaration is true and correct.

  

 

FA, Administrator,
Chicago egional Council of Carpenters Benei'it Funds

la

Case: 1:18-cv-05489 Document #: 23-2 Filed: O4/O4/19 Page 4 of 4 Page|D #:53

HHD Enterprises, |nc. 04/03/2019
23600 McC|intock Road
Channahon, l|. 60410

 

Account # 25629
Contributions Liquidated Damaqes |nterest Dues M
Sep-17 $0.00 $83.71 $0.00 $0.00 $83.71
Oct-17 $0.00 $98.94 $0.00 $0.00 $98.94
Nov-17 $0.00 $91.85 $0.00 $0.00 $91.85
Dec-17 $2,663.07 $532.61 $165.30 $77.44 $3,438.42
Jan-18 $1,021.76 $204.35 $59.57 $0.00 $1,285.68
Feb-18 $6,226.35 $1,217.87 $342.61 1 $0.00 $7,786.83
|\/lar-18 $3,256.86 $579.39 $165.66 $218.78 $4,220.69
Apr-18 $0.00 $0.00 $0.00 $0.00 $0.00
|\/|ay-‘I8 $7,663.20 $1,098.90 $323.‘|1 $444.96 $9,530.17
Jun-“|S $0.00 $0.00 $0.00 $0.00 $0.00
Ju|-18 $8,300.56 $911.40 $279.10 $433.67 $9,924.73
Aug-18 $12,183.08 $1,137.89 $356.28 $708.23 $14,679.38
Sep-18 $7,062.17 $545.90 $177.02 $449.51 $8,234.60
Oct-18 $17,237.05 $1,058.35 $357.15 $1,216.66 $19,869.21
Nov-18 $14,961.09 $683.72 $248.00 $871.02 $16,763.83
Dec-18 $0.00 $0.00 $0.00 $0.00 $0.00
Jan-19 §Q.OO §0.00 §0.00 §0.00 $D._OO

Totalst $80,575.19 $8,244.88 $2,473.80 $4,420.27 $96,008.04

